Citation Nr: 0307475	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  01- 09 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as result of exposure to 
herbicides.

(Entitlement to service connection for a skin disorder, to 
include as result of exposure to herbicides, will be the 
subject of a later decision.)

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder, claimed as dysthymia and post-traumatic 
stress disorder (PTSD).

(Entitlement to service connection for a mental disorder, 
claimed as dysthymia and PTSD will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which found that service connection for 
dysthymia remained denied and new and material evidence had 
not been submitted adequate to reopen claims of entitlement 
to service connection for a skin condition or PTSD.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a skin disorder, to 
include as result of exposure to herbicides, and a mental 
disorder, claimed as dysthymia and PTSD, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. 38 C.F.R. § 20.903.  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.




FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied 
reopening the veteran's claim of entitlement to service 
connection for a skin rash, including vitiligo, and to 
include as a result of exposure to Agent Orange.  Notice of 
the decision was mailed in October 1996.  The veteran did not 
appeal.   

2.  Evidence submitted since the October 1996 denial of the 
veteran's claim bears directly and substantially upon the 
specific matter under consideration.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In a November 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
dysthymia and PTSD.  Notice of the decision was mailed in 
November 1997.  The veteran did not appeal.

4. Evidence submitted since the November 1997 denial of the 
veteran's claim bears directly and substantially upon the 
specific matter under consideration.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision, which denied reopening 
a claim of entitlement to service connection for a skin rash, 
including vitiligo, and to include as a result of exposure to 
herbicides, is final. 38 U.S.C.A. §§, 5103A, 5107(b), 7105 
(West Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a skin 
disorder, to include as a result of exposure to herbicides. 
38 U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) (West Supp. 2002).

3.  The November 1997 rating decision denying a claim of 
entitlement to service connection for dysthymia and PTSD, is 
final. 38 U.S.C.A. §§, 5103A, 5107(b), 7105 (West Supp. 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

4.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a mental 
disorder, claimed as dysthymia and PTSD.        38 U.S.C.A. 
§§ 5108, 7105, 5103A, 5107(b) (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from a skin disorder as 
a result of exposure to herbicides while in service and a 
mental disorder, to include dysthymia and PTSD, as a result 
of active military service in Vietnam.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  

The Veteran's Claims Assistance Act (VCAA)

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  The 
VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify a claimant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pertinent to the issues currently on appeal, however, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001, with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, the regulations governing 
reopening of previously and finally denied claims were 
revised effective the date of publication on August 29, 2001.  
These regulations redefine new and material evidence and the 
duty to assist in applications to reopen previously and 
finally denied claims.  As the instant claims to reopen were 
filed prior to August 29, 2001, the revised regulations 
specific to such claims are inapplicable to the instant 
appeal.  

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).   The 
notice provisions found in the VCAA are therefore applicable 
to cases such as this in which the issue revolves around 
finality and new and material evidence.   In a May 2001 
letter, the veteran was informed of the enactment of the 
VCAA, to include VA's duty to assist and what evidence was 
still needed from the veteran.  A separate stressor 
development letter with respect to the veteran's PTSD claim 
was also sent in May 2001.  The veteran was provided the 
regulations pertaining to new and material evidence contained 
in 38 C.F.R. § 3.156, in the October 2001 statement of the 
case (SOC).  In light of the Board's decision to reopen the 
claims, the Board's decision to proceed in adjudicating these 
claims does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Laws and regulations

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). What 
constitutes new and material evidence to reopen a previously 
and finally denied claim is defined in 38 C.F.R. § 3.156(a).  
Under that regulation, effective for claims filed prior to 
August 29, 2001, new and material evidence is defined as 
follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001).

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as result of exposure to 
herbicides.

The record shows that, by an October 1996 rating decision, the 
RO denied reopening a claim of entitlement to service 
connection for a skin rash, including vitiligo, and to include 
as a result of exposure to Agent Orange. Notice was mailed to 
the veteran in October 1996.  The letter was not returned as 
undeliverable and the regularity of the mail is presumed.  The 
veteran did not file a timely notice of disagreement. See 
38 C.F.R. § 20.302(a).  Thus, the October 1996 rating decision 
is final.  See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 
20.1103.  

In this case, the veteran submitted his request to reopen his 
claim for service connection for a skin disorder by filing an 
application for compensation or pension in April 2001 and 
thus, his claim will be adjudicated by applying the law in 
effect prior to August 2001.  The basis for the denial of the 
request to reopen in the October 1996 rating decision was 
that the veteran did not have one of the listed diseases, 
which VA determined was presumptive of service connection 
based on exposure to herbicides used in Vietnam.  The 
relevant evidence available to the RO in October 1996 
included the following: VA outpatient treatment records; a 
December 1989 VA examination; a February 1996 VA examination; 
and private medical records from Dr. J.A.F.

Additional evidence has been associated with the claims file 
since the RO's October 1996 denial.  In statements received 
from the veteran in August 2001 and September 2001, and 
testimony provided by the veteran before the undersigned in 
December 2002, the veteran indicated that he was responsible 
for water purification and he himself used sulfuric chloride, 
chlorine, carbon, and DHT in this process.  He further 
indicated that he did not use gloves in the field when 
applying chemicals to the water and often the chemicals would 
blow back and burn his skin.  He also stated that he was in 
areas, which were sprayed directly by helicopters carrying 
herbicides.  A January 2003 statement from Dr. J.A.F. 
indicates that he has treated the veteran since 1988 for 
vitiligo and is concerned that it might have been triggered 
by chemical exposure of some type.  Dr. J.A.F. also indicated 
that while he couldn't definitely state that the veteran's 
vitiligo and exposure to a peroxide compound/calcium 
hyperchloride compound while in Vietnam were related, it was 
possible that they could be connected in view of the time 
sequence of events.

On December 27, 2000, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001", 
which provided a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era. 
38 U.S.C.A. § 1116(f), as added by § 201 (c) of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- (H.R. 1291)(December 27, 2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise. Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

While the additional evidence noted above may be cumulative 
of evidence already in the file at the time of the October 
1996 final denial, in light of the regulation changes, it is 
significant in order to fairly decide the merits of the 
claim. See 38 C.F.R. § 3.156(a); Id.  Having served in 
Vietnam, the veteran is now presumed to have been exposed to 
herbicides. 38 U.S.C.A. § 1116(f).  

In addition, Dr. J.A.F.'s opinion offers a possible 
relationship between a diagnosis of vitiligo and the 
veteran's service in Vietnam.  This evidence was not 
previously of record, and is neither cumulative nor redundant 
of evidence in the file at the time of the October 1996 final 
denial.  Therefore, the new evidence of record is material, 
in that it relates to the matter on appeal, and thus, so 
significant that it must be considered in order to fairly 
decide the merits of the claim. See 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim for entitlement to service 
connection for a skin disorder, to include as result of 
exposure to herbicides, is reopened.  

In light of the Board's decision to reopen the claim of 
entitlement to service connection for a skin disorder, the 
requirements of the VCAA must first be satisfied before a 
decision on the merits can be reached.  The Board has 
determined that additional development shall be undertaken to 
determine the etiology of any current skin disorder.  
Additional development will also be undertaken to obtain the 
veteran's service medical records and any outstanding private 
medical records.  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing the issue of 
entitlement to service connection for a skin to disorder, to 
include as a result of exposure to herbicides.

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder, claimed as dysthymia and post-traumatic 
stress disorder (PTSD).

The record shows that, by a November 1997 rating decision, 
the RO denied claims of entitlement to service connection for 
dysthymia and PTSD.  Notice was mailed to the veteran in 
November 1997.  The letter was not returned as undeliverable 
and the regularity of the mail is presumed.  The veteran did 
not file a timely notice of disagreement. See 38 C.F.R. 
§ 20.302(a).  Thus, the November 1997 rating decision is 
final.  See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 
20.1103.  

In this case, the veteran submitted his request to reopen by 
filing an application for compensation or pension in April 
2001.  He indicated that he was seeking service connection 
for a nerve problem and PTSD.  Thus, his claim will be 
adjudicated by applying the law in effect prior to August 
2001.   The basis for the denial of service connection in the 
November 1997 rating decision was that the (1) the veteran's 
dysthymia claim was not well-grounded as there was no 
evidence of dysthymia in service and (2) the RO afforded more 
weight to the VA's diagnosis of dysthymia as opposed to a 
July 1997 Psychiatric Evaluation which diagnosed the veteran 
with PTSD.  With respect to the PTSD claim, the RO also 
indicated that the veteran was vague with his descriptions of 
stressful events.

Additional evidence has been associated with the claims file 
since the RO's November 1997 denial, to include: outpatient 
treatment records from the Atlanta VA Medical Center (VAMC) 
dated between December 1989 and March 2002 which show group 
therapy for severe and chronic PTSD, as well a diagnosis of 
dysthymic disorder; an August 2001 stressor statement from 
the veteran; a September 2001 letter from Dr. A.E.L. which 
indicates that the veteran served in Vietnam and which 
reveals his opinion the veteran suffers from PTSD; a July 
2002 VA Medical opinion which indicates that the veteran was 
a Vietnam combat veteran with a history of chronic severe 
PTSD; and testimony provided by the veteran before the 
undersigned in December 2002.  

With respect to the PTSD portion of the claim, the evidence 
associated with the veteran's claims file subsequent to the 
November 1997 decision is new and material.  The additional 
evidence offers a possible relationship between the currently 
diagnosed PTSD and the veteran's service in Vietnam.  The 
"new" evidence was not previously of record, and is neither 
cumulative nor redundant of evidence in the file at the time 
of the November 1997 final denial.  Therefore, the new 
evidence of record is material, in that it relates to the 
matter on appeal, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a).  

Regarding the dysthymia portion of the veteran's claim for a 
mental disorder, the RO previously denied the veteran's claim 
based, in part, on rationale that was then valid, but upon 
which, due to the recent change in the law, the Board may no 
longer rely.  Specifically, the RO at one time found that the 
veteran had not submitted evidence of a well-grounded claim.  
In light of the regulation changes, the new evidence is 
significant in order to fairly decide the merits of the 
claim.  Accordingly, for this and the reasons listed above, 
the veteran's claim for entitlement to service connection for 
a mental disorder, claimed as dysthymia and PTSD, is 
reopened.

In light of the Board's decision to reopen the claim of 
entitlement to service connection for a mental disorder, 
claimed as dysthymia and PTSD, the requirements of the VCAA 
must first be satisfied before a decision on the merits can 
be reached.  The Board has determined that additional 
development shall be undertaken to verify the veteran's 
asserted in-service stressors and to determine the etiology 
of any currently diagnosed PTSD and/or dysthymia.  Additional 
development will also be undertaken to obtain the veteran's 
service medical records and any outstanding private medical 
records.  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R.  § 20.903.  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing the issue of entitlement to service 
connection for a mental disorder, claimed as dysthymia and 
PTSD.


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for a skin disorder, to include as a result of 
exposure to herbicides, with further development to be 
undertaken.

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for a mental disorder, claimed as dysthymia and 
PTSD, with further development to be undertaken.


		
	Robert E. O'Brien
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

